Citation Nr: 1226177	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-18 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation benefits for the Veteran's adult son as a dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to September 1975.  He died in August 2007.  The Appellant, his surviving spouse, seeks benefits on behalf of her adult son, T.T., whom she asserts qualifies as a dependent child.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decisional letter in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's adult son, although shown to be incapable of self-support, is married.


CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation on behalf of the Veteran's adult son, T.T., is not shown as a matter of law.  38 U.S.C.A. §§ 101(4), (14) (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.315, 3.356 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

However, because the claim at issue is limited to a legal question and the facts of this appeal are not in dispute, the Board finds that the VCAA does not apply to the current appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds that no further discussion of the VCAA is required before proceeding to the merits of the claim. 

Legal Principles

VA law provides entitlement to dependency and indemnity compensation to a Veteran's surviving spouse, child, or parent because of a service-connected death.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  For purposes of determining eligibility as a claimant under Title 38 of the United States Code, a child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

Facts and Analysis

The Appellant seeks entitlement to dependency and indemnity compensation benefits for her adult son, T.T., as a dependent child.  She has provided information sufficient to show that he is incapable of self-support and has been since before his 18th birthday.  However, she has also provided information that T.T. is married.

Under the laws and regulations applicable to VA claims, to be entitled to benefits as a dependent child, T.T. must have been shown to be permanently incapable of self-support prior to his 18th birthday and must be unmarried.  38 C.F.R. § 3.15.  The Board acknowledges the Appellant's contention that exclusion of T.T. from eligibility simply because he is married is unfair, inasmuch as both he and his wife receive Social Security Supplemental Income benefits for the disabled, and neither of them is therefore financially independent.  However, the language of the regulation and the government intent to exclude married persons from benefits as dependent children is clear.  Therefore, the Board must find that T.T. is not eligible for dependency and indemnity compensation benefits as a dependent child.  See 38 U.S.C.A. §§ 101(4), (14); 38 C.F.R. §§ 3.5, 3.57, 3.315, 3.356.

In a case such as this, where the law and not the evidence is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to dependency and indemnity compensation benefits for the Veteran's adult son as a dependent child is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


